On Rehearing.
PER CURIAM.
The rehearing granted in three of these appeals has now been had, and we have carefully considered again the arguments that were presented last November, as well as the arguments that have recently been presented for the first time; but we have not been brought to see that the opinion previously filed should be modified in any respect.
It is perhaps superfluous to say that much of the prolonged litigation that has vexed John Alexander’s estate is directly due to his own well-meant and kindly, but nevertheless masterful, attitude toward his children’s rights under their grandfather's will. But the statement is true, and, although it will probably have little, if any, effect, it may stand as one more contribution to the mass' of testimony that favors established legal rules and methods rather than individual caprice and irregularity. And so, too-, in reference to rules of evidence. Having learned what kind, of a man live testator was, we do not find it easy to shut our minds to the declaration in his will that he had already settled fully with John; but, if the general rule is to prevail, this declaration is not competent, and there is then no evidence concerning a settlement, except John’s own admission, and this only affects the $10,-000 mortgage. We feel bound to stand by the rule, and to disregard our own belief concerning the value of the testator’s statement.
No change will be made in the opinion filed November 24, 1917.